                                                       1 Matthew L. Durham
                                                         Nevada Bar No. 10342
                                                       2 Chad D. Olsen
                                                         Nevada Bar No. 12060
                                                       3 PAYNE & FEARS LLP
                                                         6385 S. Rainbow Blvd., Suite 220
                                                       4 Las Vegas, Nevada 89118
                                                         Telephone: (702) 851-0300
                                                       5 Facsimile: (702) 851-0315

                                                       6 Tyler J. Bexley, pro hac vice
                                                         REESE GORDON MARKETOS LLP
                                                       7 750 North Saint Paul Street, Suite 600
                                                         Dallas, TX 75201
                                                       8 Telephone: (214) 382-9804

                                                       9 Attorneys for Plaintiffs

                                                      10

                                                      11                               UNITED STATES DISTRICT COURT
PAYNE & FEARS LLP




                                                      12                                      DISTRICT OF NEVADA
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 TRANSFIRST GROUP, INC. f/k/a                        Case No. 2:17-CV-00487-APG-VCF
                                                         TRANSFIRST HOLDINGS, INC.,
                                                      15 TRANSFIRST THIRD PARTY SALES LLC                    MOTION TO EXTEND TIME TO
                                                         f/k/a TRANSFIRST MERCHANT                           RESPOND TO DEFENDANT/DEBTOR’S
                                                      16 SERVICES, INC., and PAYMENT                         MOTION TO REFER CASE TO
                                                         RESOURCES INTERNATIONAL, LLC,                       BANKRUPTCY COURT (ECF. NO. 240)
                                                      17
                                                                         Plaintiffs,                         (FIRST REQUEST)
                                                      18
                                                                 v.
                                                      19
                                                         DOMINIC J. MAGLIARDITI; FRANCINE
                                                      20 MAGLIARDITI; in her individually capacity,
                                                         and as trustee of FRM TRUST, DJM
                                                      21 IRREVOCABLE TRUST, and the FANE
                                                         TRUST; ATM ENTERPRISES, LLC; DII
                                                      22 CAPITAL, INC.; DFM HOLDINGS, LTD;
                                                         DFM HOLDINGS, LP; DII PROPERTIES
                                                      23 LLC; MAGLIARDITI, LTD.;
                                                         CHAZZLIVE.COM, LLC; and SPARTAN
                                                      24 PAYMENT SOLUTIONS, LLC.,

                                                      25                 Defendants.

                                                      26

                                                      27          Plaintiffs TransFirst Group, Inc., TransFirst Third Party Sales LLC, and Payment
                                                      28 Resources International, LLC (collectively, “Plaintiffs”) respectfully move this Court for a one-
                                                       1 week extension, until November 8, 2018, to file their response to Defendant/Debtor Dominic J.

                                                       2 Magliarditi’s Motion to Refer Case to the Bankruptcy Court (ECF No. 240). This motion is based

                                                       3 on the following Memorandum of Points and Authorities, the pleadings and papers on file, and

                                                       4 any arguments of counsel at the time of the hearing of this motion.

                                                       5 DATE: November 1, 2018                       PAYNE & FEARS        LLP

                                                       6

                                                       7
                                                                                                      By            /s/ Matthew L. Durham
                                                       8                                                    MATTHEW L. DURHAM, NV Bar No. 10342
                                                                                                            CHAD D. OLSEN, NV Bar No. 12060
                                                       9                                                    6385 S. Rainbow Blvd., Suite 220
                                                                                                            Las Vegas, Nevada 89118
                                                      10                                                    Tel. (702) 851-0300
                                                                                                            Attorneys for Plaintiffs
                                                      11
PAYNE & FEARS LLP




                                                      12                        MEMORANDUM OF POINTS AND AUTHORITIES
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13            On October 18, 2018, Defendant/Debtor Dominic J. Magliarditi filed a Motion to Refer
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 Case to the Bankruptcy Court (ECF No. 240). Plaintiff’s response is currently due on November 1,

                                                      15 2018. Plaintiff respectfully requests a one-week extension, until November 8, 2018, to file their

                                                      16 response. This brief extension is necessary because Plaintiffs’ lead counsel is out of the office the

                                                      17 remainder of this week and has previously been occupied with other matters, including an

                                                      18 expedited hearing in California bankruptcy court and depositions in another case.

                                                      19            This is the first request for an extension on Defendant/Debtor’s Motion.
                                                      20 DATE: November 1, 2018                       PAYNE & FEARS        LLP

                                                      21

                                                      22
                                                                                                      By            /s/ Matthew L. Durham
                                                      23                                                    MATTHEW L. DURHAM, NV Bar No. 10342
                                                                                                            CHAD D. OLSEN, NV Bar No. 12060
                                                      24                                                    6385 S. Rainbow Blvd., Suite 220
                                                                                                            Las Vegas, Nevada 89118
                                                      25                                                    Tel. (702) 851-0300
                                                                                                            Attorneys for Plaintiffs
                                                      26 11-1-2018

                                                      27   4823-6829-2986.1

                                                      28


                                                                                                            -2-
                                                       1                                   CERTIFICATE OF SERVICE
                                                       2          I hereby certify that on November 1, 2018, I served a true and correct copy of the above

                                                       3 and foregoing, MOTION TO EXTEND TIME TO RESPOND TO

                                                       4 DEFENDANT/DEBTOR’S MOTION TO REFER CASE TO BANKRUPTCY COURT

                                                       5 (ECF. NO. 240) (FIRST REQUEST) was made this date by electronic transmission through the

                                                       6 court’s ECF e-filing program to the following parties:

                                                       7 Adam Cooper Sanderson ADAM.SANDERSON@RGMFIRM.COM, ann.hall@rgmfirm.com,
                                                         deedee.carr@rgmfirm.com
                                                       8
                                                         Chad D Olsen colsen@woodserickson.com, aholman@paynefears.com, cdo@paynefears.com,
                                                       9 dwhite@paynefears.com, nbabas@paynefears.com

                                                      10 Dominic J Magliarditi     nick@diicompanies.com
                                                      11 Dustun H Holmes dhh@pisanellibice.com, cct@pisanellibice.com, cmc@pisanellibice.com,
PAYNE & FEARS LLP




                                                         lit@pisanellibice.com
                                                      12
                    6385 S. RAINBOW BLVD, SUITE 220




                                                         Gary Owen Caris gcaris@btlaw.com, slmoore@btlaw.com
                       LAS VEGAS, NEVADA 89118




                                                      13
                           ATTORNEYS AT LAW




                                                         George P Kelesis gkelesis@bckltd.com, sgrotheer@bckltd.com
                              (702) 851-0300




                                                      14
                                                         Jeanette E. McPherson bkfilings@s-mlaw.com
                                                      15
                                                         Julie L Sanpei jsanpei@bckltd.com, sgrotheer@bckltd.com
                                                      16
                                                         Marc P Cook mcook@bckltd.com, slopan@bckltd.com
                                                      17
                                                         Matthew C Zirzow mzirzow@lzklegal.com, carey@lzklegal.com, mary@lzklegal.com,
                                                      18 recept@lzklegal.com, trish@lzklegal.com

                                                      19 Matthew L. Durham mld@paynefears.com, aholman@paynefears.com,
                                                         imendez@paynefears.com, nbabas@paynefears.com
                                                      20
                                                         Michael F Lynch Michael@LynchLawPractice.com, lynchonline@gmail.com
                                                      21
                                                         Peter D. Marketos PETE.MARKETOS@RGMFIRM.COM, ann.hall@rgmfirm.com,
                                                      22 deedee.carr@rgmfirm.com

                                                      23 Sean Forage Gallagher      sean.gallagher@rm-firm.com

                                                      24 Shelley D. Krohn      shelley@krohnlawoffice.com, , candace@krohnlawoffice.com

                                                      25 Tyler J Bexley     tyler.bexley@rgmfirm.com

                                                      26 and by U.S. Mail, postage prepaid, to the following parties:

                                                      27          Brian N. Hail
                                                                  Gruber Hurst Johansen & Hail
                                                      28          Fountain Place


                                                                                                          -3-
                                                       1            1445 Ross Ave., St. 2500
                                                                    Dalla, TX 75202
                                                       2
                                                                    Melissa J Swindle
                                                       3            Stewart Wiegand & Owens PC
                                                                    325 North St. Paul, Suite 4150
                                                       4            Dallas, TX 75201

                                                       5            Robert C Wiegand
                                                                    Stewart Wiegand & Owens, PC
                                                       6            325 North St. Paul Street, Suite 4150
                                                                    Dallas, TX 752013861
                                                       7

                                                       8                                                    /s/ Nancy Babas
                                                                                                            Nancy Babas, An Employee of PAYNE & FEARS LLP
                                                       9
                                                           4821-9795-7732.1
                                                      10

                                                      11
PAYNE & FEARS LLP




                                                      12
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                              -4-
